                  Case 5:20-cv-02926-SVK Document 19 Filed 07/22/20 Page 1 of 6



     Edward C. Chen (SBN 312553)
 1   LAW OFFICES OF EDWARD C. CHEN
     1 Park Plaza, Suite 600
 2   Irvine, CA 92614
     Telephone: (949) 287-4278
 3   Facsimile: (626) 385-6060
     Edward.Chen@edchenlaw.com
 4
     Joel Greer (pro hac vice pending)
 5   Nathaniel Reisenberg (pro hac vice pending)
     ZELO (Foreign Law Joint Enterprise)
 6   NTT Hibiya Building 8F
     1-1-6 Uchisaiwaicho, Chiyoda-ku
 7   Tokyo 100-0011
     Telephone: +81 3 6868 6770
 8   joel.greer@zelojapan.com
     nathan.reisenburg@zelojapan.com
 9
     Attorneys for Plaintiffs
10
                                         UNITED STATES DISTRICT COURT
11
                      NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
12
13
     TOMOMI UMEDA, an individual, on                     Case No.: 5:20-cv-2926-SVK
14   behalf of herself and as successor in interest to
     YOSHIHIRO UMEDA, deceased, and MIYU                 STIPULATION AND [PROPOSED] ORDER
15   UMEDA, a minor, individually and on behalf of       TO EXTEND THE PARTIES’ DEADLINES
     herself and as heir to YOSHIHIRO UMEDA,             WITH RESPECT TO THE BRIEFING OF
16   deceased,                                           DEFENDANT’S MOTION TO DISMISS
                                                         PURSUANT TO LOCAL RULE 6-2
17                    Plaintiffs,

18           v.

19   TESLA, INC. dba TESLA MOTORS, INC. and
     DOES 1-10, inclusive,
20                                                       Hearing Date:   August 25, 2020
                      Defendant.                         Time:           10:00 a.m.
21                                                       Judge:          Honorable Susan van Kuelen
                                                         Courtroom:      Courtroom 6 – 4th Floor
22
                                                         Action Filed:   April 28, 2020
23                                                       Trial Date:     Not Yet Set
24
25
26
27
28

                                                         1
     Stipulation to Extend Briefing Schedule
     On Defendant’s Motion to Dismiss
     Case No. 5-20-cv-02926-SVK
                Case 5:20-cv-02926-SVK Document 19 Filed 07/22/20 Page 2 of 6




 1           Pursuant to Rules 6-2 and 7-12 of the Civil Local Rules of the Northern District of California,
 2   Plaintiffs Tomomi Umeda and Miyu Umeda (collectively, “Plaintiffs”), and Defendant Tesla, Inc.
 3   (“Tesla”), by and through their attorneys of record, hereby stipulate to an extension of time for Plaintiffs
 4   to oppose Tesla’s motion to dismiss under forum non conveniens, which is currently set for July 22, 2020.
 5   Accordingly, Plaintiffs shall have 7 days up to and including July 29, 2020 to file an opposition.
 6
             Plaintiffs and Tesla further stipulate and agree that Tesla’s time to file a reply in support of its
 7
     motion to dismiss is extended by 7 days up to and including August 5, 2020. This stipulation does not
 8
     alter any other date or any event or deadline already fixed by Court order or rule, including the hearing
 9
     date on Tesla’s motion to dismiss, which is currently scheduled to be held on August 25, 2020.
10
             Pursuant to Civil Local Rule 6-2(a), the reasons for the requested extension of time are set forth in
11
     the attached Declaration of Edward Chen.
12
             IT IS SO STIPULATED AND AGREED.
13
14
15   Dated: July 22, 2020                          LAW OFFICES OF EDWARD C. CHEN
16
                                                   By:     /s/ Edward C. Chen
17                                                         Edward C. Chen
                                                           LAW OFFICES OF EDWARD C. CHEN
18                                                         Attorneys for Plaintiffs
19                                                         Tomomi Umeda and Miyu Umeda

20
21
22   Dated: July 22, 2020                          BOWMAN AND BROOKE LLP

23                                                 By:     /s/ Vincent Galvin
                                                           Vincent Galvin
24
                                                           Mike H. Makodoro
25                                                         Chancellor W. Tseng
                                                           Attorneys for Defendant
26                                                         Tesla, Inc.
27
28

                                                          2
     Stipulation to Extend Briefing Schedule
     On Defendant’s Motion to Dismiss
     Case No. 5-20-cv-02926-SVK
                  Case 5:20-cv-02926-SVK Document 19 Filed 07/22/20 Page 3 of 6




 1                                       DECLARATION OF EDWARD CHEN
 2           I, Edward Chen, hereby declare as follows:
 3           1.       I am an attorney licensed to practice before this Court and am a member in good standing
 4   of the California State Bar. I am counsel with the Law Offices of Edward C. Chen and am the attorney-
 5   of-record for Plaintiffs Tomomi Umeda and Miyu Umeda (collectively “Plaintiffs”) with respect to the
 6
     case short-titled Umeda et. al. v. Tesla, Inc., United States District Court for the Northern District of
 7
     California, Case No. 5:20-cv-02926-SVK. I have personal knowledge of the matters set forth in this
 8
     declaration and if called upon to testify thereto I could and would competently do so.
 9
             2.       On July 8, 2020, Defendant Tesla, Inc. (“Tesla”) filed a motion to dismiss under forum non
10
     conveniens. The motion is set for hearing on August 25, 2020.
11
             3.       Pursuant to Rule 7-3(a) and (c) of the Local Rules of the Northern District of California,
12
     Plaintiffs’ opposition to Tesla’s motion is currently due on July 22, 2020, and Tesla’s reply is due on July
13
     29, 2020.
14
15           4.       On July 21, 2020, I contacted Tesla’s counsel, Vincent Galvin, and informed him of several

16   last-minute conflicts in my schedule that could not be waived and inquired as to whether Tesla would be

17   amenable to a stipulation agreeing to extend Plaintiffs’ time to oppose Tesla’s motion to dismiss by a short

18   time period of no longer than 7 days. Counsel for Tesla agreed to accommodate with the requested

19   extension of time and agreed that Plaintiffs’ last day to file an opposition to Tesla’s motion to dismiss
20   would be extended by 7 days up to and including July 29, 2020. The parties further agreed that Tesla’s
21   time to file a reply in support of its motion should be extended by 7 days up to and including August 5,
22   2020.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                          3
     Stipulation to Extend Briefing Schedule
     On Defendant’s Motion to Dismiss
     Case No. 5-20-cv-02926-SVK
                  Case 5:20-cv-02926-SVK Document 19 Filed 07/22/20 Page 4 of 6




 1           5.       The only prior time modification in this case was a stipulation by the parties to continue
 2   the Rule 26(f) conference, initial disclosures, initial case management conference, and all other related
 3   deadlines, which the Court granted on July 8, 2020.
 4           I declare under penalty of perjury under the laws of the United States of America that the foregoing
 5   facts are true and correct, and that this declaration was executed this 22nd day of July, 2020 in Huntington
 6
     Beach, California.
 7
 8
 9
                                                    By:    /s/ Edward C. Chen
10                                                         Edward C. Chen

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           4
     Stipulation to Extend Briefing Schedule
     On Defendant’s Motion to Dismiss
     Case No. 5-20-cv-02926-SVK
                Case 5:20-cv-02926-SVK Document 19 Filed 07/22/20 Page 5 of 6




 1                                             ECF ATTESTATION
 2           I, Edward C. Chen, am the ECF User whose ID and password are being used to file the foregoing
 3   STIPULATON AND [PROPOSED] ORDER TO EXTEND BRIEFING SCHEDULE ON
 4   DEFENDANT’S MOTION TO DISMISS. In compliance with Local Rule 5–1, I hereby attest that
 5   Vincent Galvin has concurred in this filing.
 6
 7
 8
 9   Dated: July 22, 2020                           By:   /s/ Edward C. Chen
                                                          Edward C. Chen
10                                                        LAW OFFICES OF EDWARD C. CHEN
11                                                        Attorneys for Plaintiff
                                                          Tomomi Umeda and Miyu Umeda
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                          5
     Stipulation to Extend Briefing Schedule
     On Defendant’s Motion to Dismiss
     Case No. 5-20-cv-02926-SVK
                Case 5:20-cv-02926-SVK Document 19 Filed 07/22/20 Page 6 of 6




 1                              [PROPOSED] ORDER GRANTING STIPULATION
 2           PURSUANT TO STIPULATION AND FOR GOOD CAUSE APPEARING, IT IS SO
 3   ORDERED:
 4           Plaintiffs’ last day to file an opposition to Tesla’s motion to dismiss is extended by 7 days up to
 5   and including July 29, 2020.
 6           Tesla’s last day to file a reply in support of its motion to dismiss is extended by 7 days up to and
 7   including August 5, 2020.
 8
 9
10           IT IS SO ORDERED
11
12
13
14
      Dated: _______________________                     _____________________________________
15
                                                                The Hon. Susan van Keulen
16                                                        UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28
                                                           6
     Stipulation to Extend Briefing Schedule
     On Defendant’s Motion to Dismiss
     Case No. 5-20-cv-02926-SVK
